Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carl Dean Hubbard appeals the district court’s order modifying the terms of his supervised release to include several additional requirements. A district court’s im*839position of special conditions of supervised release is reviewed for abuse of discretion. United States v. Dotson, 324 F.3d 256, 259 (4th Cir.2003). We have reviewed the record and conclude that the decision to modify the terms of Hubbard’s release was a proper exercise of discretion. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.